DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recording medium having a program recorded, includes a signal, which is not patentable subject matter. A review of the specification shows that the definition of recording medium having a program recorded does not exclude transitory signal embodiments.  It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the recording medium having a program recorded. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 state “the distance being a distance according to a speed of the moving object, of the sound sources, on a basis of the audio signal acquired by the acquisition unit”.  It is unclear what is being claimed in this limitation.  Clarification is needed.  Dependent claims 2-18 are rejected with the same reasoning. This limitation has been disregarded for examining purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Pub No. 2002/0150262). 
Regarding claims 1, 19, and 20, Carter teaches information processing apparatus and method comprising:
an acquisition unit configured to acquire an audio signal from a sound source existing outside a moving object (See abstract and [0014] teaches a microphone.  A person of ordinary skill in the art would recognize tha the microphone is equivalent to the acquisition unit.); 
a generation unit configured to generate an audio signal from a target sound source at a distance from the moving object (See abstract, [0017], [0019], and [0021] teaches a processor.  A person of ordinary skill in the art would recognize that the processor is equivalent to the generation unit.); and
an output control unit configured to output the audio signal generated by the generation unit toward an internal space of the moving object (See abstract and [0019] teaches a speaker.  A person of ordinary skill in the art would recognize that the speaker is equivalent to the output control unit.).
Regarding claim 2, Carter teaches a setting unit configured to set an operation mode from an operation mode group including a first operation mode in which the output toward the internal space is not performed and a second operation mode in which the output toward the internal space is performed (See [0022]-[0023] which teaches a mode that disables all devices in the cabin and another mode which plays the audible sound through the car speakers.).
Regarding claim 3, Carter teaches wherein the second operation mode includes a third operation mode using a known sound source as the target sound source and a fourth operation mode using an unknown sound source as the target sound source (See [0015]-[0017] teach a filter and processor that matches the detected sounds with stored sounds  to determine known and unknown sound sources).
Regarding claim 4, Carter teaches a mode using a known sound source and an unknown sound source as the target sound sources (See [0015]-[0017] teach a filter and processor that matches the detected sounds with stored sounds  to determine known and unknown sound sources).
Regarding claim 7, Carter teaches the acquisition unit acquires an audio signal regarding the known sound source and stored in advance (See [0015]-[0017] teach a filter and processor that matches the detected sounds with stored sounds  to determine known and unknown sound sources).
Regarding claim 15, The examiner takes as official notice that a button for lowering a cabin window in a vehicle is well known and common knowledge in the art. It would be obvious to include an automatic window in the vehicle to allow the user to cool the vehicle cabin. 
Regarding claim 17, Carter teaches the internal space is a space for a person to stay in the moving object (See abstract).
Regarding claim 18, Carter teaches the moving object is a car (See abstract).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 1 above, and further in view of Mitsunobu (Japan Pub No. 2009-251799).
Regarding claim 9, Carter does not teach wherein the generation unit selects the sound source farther from the moving object as the speed of the moving object is higher as the target sound source, and selects the sound source closer to the moving object as the speed of the moving object is lower as the target sound source.
Mitsunobu teaches wherein the generation unit selects the sound source farther from the moving object as the speed of the moving object is higher as the target sound source, and selects the sound source closer to the moving object as the speed of the moving object is lower as the target sound source (See [0075]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Carter’s system to include Mitsunobu’s sound source selection teaching for increased safety in slower speed pedestrian areas where the need to take quick action is related to the proximity of a pedestrian to the vehicle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 13, Carter does not teach the generation unit selects whether or not to set the sound source as the target sound source according to a type of the sound source.
Mitsunobu teaches the generation unit selects whether or not to set the sound source as the target sound source according to a type of the sound source (See [0016]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 1 above, and further in view of Keady (US Pub No. 2010/0033313).
Regarding claim 14, Carter does not teach the generation unit selects whether or not to set the sound source as the target sound source according to whether or not a target of a sound from the sound source is the moving object.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Carter’s system to include Keady’s selection to reduce noise for more accuracy in relevant audio signal detection. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683